(Corrected) DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner amendment is provided for claim 6 to correct minor formalities related to its dependency.
The application has been amended as follows:
6. (Currently Amended) The method of claim 1, wherein the predetermined number of real numbers are each between -1 and 1.
Response to Amendment
It is acknowledged that claims 1, 6-12, 15 and 20 have been amended.  Claims 5 has been cancelled.  Claim 21 was newly added.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 1-4, 6-21 are allowed for the following reason:
	Any individual or combination of any of these prior art does not explicitly teach or suggest: creating a set of tokens, each token in the set of tokens created from an attribute-value pair in a record, the record having a set of rows, a row in the set of rows having a set of values and a value in the set of values corresponds to an attribute, the attribute-value pair having the value and the attribute, and each token having a text string with the attribute and the value; computing a vector, from each token, the corresponding vector comprises a numerical representation of each token, the numerical representation has a predetermined number of real numbers; selecting, a target row from the record, and a target attribute-value pair in the target row has a value requiring correction; determining a set of most similar rows to the target row using a similarity measure between a first vector corresponding to the target row and a set of vectors corresponding to rows other than the target row in the set of rows, and each row in the set of most similar rows to the target row has a similarity measure above a threshold similarity measure and each row in the set of most similar rows includes the target attribute; determining a replacement value from values corresponding to the target attribute in 
An updated search of prior art has been conducted.  The prior art search and investigated, do not fairly teach or suggest the subject matter as described by the combination of elements highlighted above with the elements presented in each of the independent claims 1, 15 and 20.  Therefore claims 1, 15 and 20 are allowed along with their respective dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        (Co